FILED
                             NOT FOR PUBLICATION                            MAR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


VARVARA ISPIRYAN,                                No. 13-74005

               Petitioner,                       Agency No. A089-661-608

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Varvara Ispiryan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006), and we review de novo due process contentions,

Cruz Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the agency’s conclusion that Ispiryan’s past

instances of mistreatment, even in the aggregate, did not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003)

(evidence of employment and educational discrimination, beating of fellow

Christians, and death threats did not compel a finding of past persecution). In

addition, substantial evidence supports the agency’s determination that Ispiryan

failed to establish a threat of harm to Jehovah’s Witnesses so systematic or

pervasive as to amount to a pattern or practice of persecution in Armenia. See

Wakkary v. Holder, 558 F.3d 1049, 1061-62 (9th Cir. 2009) (record did not compel

the conclusion that petitioner established a pattern or practice of persecution

against Chinese Christians in Indonesia). Substantial evidence also supports the

agency’s determination that Ispiryan did not demonstrate a sufficiently

particularized threat of persecution under a disfavored group analysis. See Halim




                                           2                                      13-74005
v. Holder, 590 F.3d 971, 978-80 (9th Cir. 2009). Thus, we deny the petition as to

Ispiryan’s asylum claim.

          Because Ispiryan failed to establish eligibility for asylum, her withholding of

removal claim necessarily fails. See Zehatye, 453 F.3d at 1190 (petitioner’s burden

of proof for withholding of removal is more demanding than asylum).

          Ispiryan did not challenge the IJ’s denial of CAT relief in her brief to the

BIA. We therefore reject Ispiryan’s contention that the BIA erred in failing to

evaluate her CAT claim. Similarly, we lack jurisdiction to consider Ispiryan’s

contention concerning the merits of her CAT claim because she did not exhaust it

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

          Finally, we reject Ispiryan’s contention that the agency violated her due

process rights by ignoring certain facts, see Fernandez v. Gonzales, 439 F.3d 592,

603 (9th Cir. 2006), or by not addressing her CAT claim, see Larita-Martinez v.

INS, 220 F.3d 1092, 1096 (9th Cir. 2000) (no due process violation where no

error).

          PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                              3                                    13-74005